Levine, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 16, 1987, which ruled that claimant’s benefit rate was subject to reduction.
Claimant worked for his employer for 46 years until October 14, 1985 when he was terminated due to nondisqualifying circumstances. Claimant chose to formally retire in order to protect his medical benefits. The retirement became effective November 1, 1986 and claimant elected to receive his pension benefits in a lump-sum payment. However, because of administrative delay in processing his pension application, he did not actually receive the payment for some two months. In the *970meantime, claimant applied for unemployment insurance benefits. In mid-November 1986, the Commissioner of Labor determined that claimant’s unemployment insurance benefit rate was subject to reduction pursuant to Labor Law § 600 (7). That section provides that under certain circumstances admittedly applicable here, a claimant’s benefit rate is reduced to reflect the claimant’s receipt of retirement benefits. The Unemployment Insurance Appeal Board upheld the determination.
Claimant’s sole contention on appeal is that the Commissioner was not authorized to reduce his unemployment insurance benefits based upon his pension entitlement, prior to the time he actually began receiving his pension. This argument is without merit. At the time of the initial determination, claimant had already retired and selected his pension benefit option. The amount he was entitled to receive in pension benefits was established and it is undisputed that these benefits, when received, actually related back to November 1, 1986, claimant’s effective date of retirement. Based on the foregoing, we conclude that the decision to reduce claimant’s unemployment insurance benefits reflects a rational interpretation of Labor Law § 600 (7) (a) and must be affirmed.
Decision affirmed, without costs. Mahoney, P. J., Casey, Mikoll, Levine and Harvey, JJ., concur.